DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roy Gross on 2/24/2022.

The application has been amended as follows: 

Claim 1:	An embolic protection device comprising: a unitary surface arranged to expand and to lie along and push against walls of an aorta; 5said surface comprising: a porous deflector screen portion being elongated, curved in two perpendicular directions forming an elliptical geometry in at least one direction; and an emboli collector portion comprising a plurality of filter pockets attached to said surface, wherein each one of the plurality of filter pockets are arranged to extend at least plurality of filter pockets.

Claim 2:	The device according to claim 1, wherein said surface also comprises a connecting portion disposed between said porous deflector screen portion and said emboli collector portion, said connecting portion configured to push the porous deflector screen portion against the superior wall of the aortic arch while anchoring against the emboli collector portion.

Claim 3:	The device according to claim 1, wherein said plurality of 

Claim 8:	The device according to claim 1, wherein said porous deflector screen portion is arranged to anchor against walls of the aortic arch by applying radial force to the walls of the aortic arch.

Claim 9:	The device according to claim 1, wherein the emboli collector portion is arranged to anchor against walls of the descending aorta by applying radial force to the walls of the descending aorta.	

the aorta than said porous deflector screen portion.

Claim 13:	The device according to claim 1, comprising a mechanism for closing off said plurality of filter pockets 25before removing the device, so that to capture and extract emboli trapped in the plurality of filter pockets.

Claim 14:	The device according to claim 13, wherein said mechanism for closing off said plurality of filter pockets comprises a collapsible frame.

Claim 15:	The device according to claim 2, wherein the 

Claim 17:	The device according to claim 16, wherein said surface comprises said porous deflector 10screen portion and/or said frame.

Reasons for Allowance
Claims 1-21 are allowed. 
The following is an examiner’s statement of reasons for allowance: No art on record, alone or in combination could be found to teach: a unitary surface arranged to expand and to lie along and push against walls of an aorta.

The closest art found was Pal (8,632,562).

As to claim 1, Pal discloses: An embolic protection device comprising: a unitary surface (surface of tube that filters are located on, see figure 3); 5said surface comprising: a porous deflector screen (28a) portion being elongated, curved in two perpendicular directions forming an elliptical geometry in at least one direction (see figure 3); and an emboli collector portion (rest of the device from 28a to 84) comprising a plurality of filter pockets (28b/28c) attached to said surface (see figure 4), wherein each one of the filter pockets arranged to extend at least partway across a 10blood vessel lumen (see figure 4), for trapping emboli flowing downstream, wherein at least one of said porous deflector screen portion and said collector portion comprise a frame (struts 38 make a frame); and wherein said plurality of pockets are adapted to form a passage for a surgical tool to pass through said filter pockets (mini tool could be put through catheter that filters are on).
However the rejection would have been improper because the prior art failed to teach: a unitary surface arranged to expand and to lie along and push against walls of an aorta. The unitary surface of this device is not able to expand and to lie along and push against walls of an aorta. The tub does not expand at all. Modifying the device to have this structure would result in the device being inoperable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771